Citation Nr: 1023522	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a sciatic nerve 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
January 1986 and from June 1992 to June 1995, and also served 
in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

The Board observes that the Veteran was denied service 
connection for a cervical spine disorder and a lumbosacral 
spine disorder in a rating decision issued in July 1996.  
However, evidence associated with the claims file since the 
issuance of such denials includes additional service 
treatment records and hospital clinical records, which were 
received in February 2008.  Applicable regulations provide 
that, at any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  The regulation further identifies 
service records related to a claimed in-service event, 
injury, or disease as relevant service department records.  
38 C.F.R. § 3.156(c)(1)(i)(2009).  As such, new and material 
evidence is not needed to reopen a previously denied claim 
when relevant service treatment records and/or any other 
relevant service department records are received after a 
prior final denial.  Rather, the claim is simply reviewed on 
a de novo basis.  

In the instant case, the Board finds that the newly received 
reserve service records relate to an in-service disease 
relevant to the Veteran's claimed cervical spine disorder and 
lumbosacral spine disorder.  Specifically, such records 
demonstrate the Veteran's reported history of arthritis, 
rheumatism, or bursitis and treatment records noting a 
bulging annulus at L4-L5.  Therefore, the newly received 
service treatment records fall within of the scope of 38 
C.F.R. § 3.156(c) and, as such, the Board will consider her 
claims of entitlement to service connection for a cervical 
spine disorder and a lumbosacral spine disorder on a de novo 
basis.

The issues of entitlement to service connection for a 
lumbosacral spine disorder, a left knee disorder, and for a 
sciatic nerve disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disorder was not noted at the time the 
Veteran entered into her second period of active duty, and 
she is entitled to the presumption of soundness.

2.  Arthritis of the cervical spine manifested to a degree of 
10 percent within one year of service separation; mild 
localized spondylosis at C5 was confirmed by X-ray findings 
on November 1995, and there is objective evidence of muscle 
spasm and satisfactory evidence of painful motion.


CONCLUSION OF LAW

Cervical spine spondylosis is presumed to have been incurred 
in or aggravated by active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  
38 C.F.R. § 3.303(b) (2009).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

In addition, where a veteran who served for ninety days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases, 
such as arthritis, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With regard to the Veteran's claim for entitlement to service 
connection for a cervical spine disorder, the Board finds 
that cervical spine disability was not "noted" at the time 
of the Veteran's examination, acceptance, and enrollment into 
her second period of active service.  Although it appears 
that an entrance examination was not conducted at the time 
that she entered her second period of active duty service in 
June 1992, a five-year reserve service examination dated 
September 1990 noted a "normal" clinical evaluation of the 
spine.  In addition, according to an active duty report dated 
July 1992, the Veteran indicated in her Statement of Physical 
Condition that she has had not been treated since her last 
medical examination in February 1991, thus indicating that 
her physical condition had not changed or deteriorated since 
that time.  Because the there is no evidence of a noted 
cervical spine disability either from the Veteran's first 
period of active duty, or prior to her second period of 
active duty, the Veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, the Board notes that, despite the 
Veteran's reported history of having had intermittent 
posterior cervical spine pain since a 1990 motor vehicle 
accident in a November 1995 VA treatment report and a 
reported history of neck pain for two years in an October 
1993 service treatment report, there are no medical records 
demonstrating treatment for or a diagnosis of a chronic 
cervical spine disorder prior to her second period of active 
duty service.  In fact, there are no medical records 
available regarding the 1990 motor vehicle accident.  To the 
contrary, the evidence demonstrates that, even though she was 
also involved September 1983 motor vehicle accident which 
resulted in cervical spine tenderness, when the Veteran 
separated from her first period of active duty service in 
November 1985, she reported no history of recurrent back 
pain, and physical examination revealed "normal" findings 
of the spine at that time.  Similarly, as indicated above, no 
cervical spine pathology was related in her subsequent 
reserve service examination in 1990 or in her Statement of 
Physical Condition dated July 1992 at the time she entered 
into her second period of active duty service.  

As this evidence suggests that the Veteran did not have a 
pre-existing cervical spine disorder when she entered her 
second period of duty in June 1992, the Board finds that 
clear and unmistakable evidence has not been demonstrated as 
is necessary to rebut the presumption of soundness.  
Accordingly, the Veteran is presumed to have entered service 
in sound condition and free from a cervical spine disorder.  
As such, the Board will next discuss whether she may be 
entitled to service connection for a cervical spine disorder 
on a direct basis.

In first determining whether a current disability is shown by 
the record, November 1995 VA X-rays confirmed mild localized 
spondylosis anteriorly at C5.  As such, the evidence 
demonstrates the existence of a current disability, meeting 
the first requirement for the establishment of service 
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, "cervical spondylosis" is defined as 
"degenerative joint disease affecting the cervical vertebrae, 
intervertebral disks, and surrounding ligaments and 
connective tissue, sometimes with pain or paresthesia 
radiating down the arms as a result of pressure on the nerve 
roots."  Dorland's Illustrated Medical Dictionary 1567 (31st 
ed. 2007).  The Board notes that arthritis, such as 
spondylosis, is recognized as a chronic disease that is 
subjective to service connection when it manifests to a 
degree of 10 percent within one year of service separation 
under 38 C.F.R. § 3.309(a).  Pursuant to Diagnostic Code (DC) 
5003, a 10 percent disability rating for arthritis is 
warranted upon X-ray evidence of noncompensable limitation of 
motion objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Here, November 1995 X-ray findings, which were obtained 
within a year of separation from service, revealed 
spondylosis of the cervical spine.  In addition, although 
physical examination at that time did not indicate paraspinal 
spasm, crepitus, or objective evidence of painful motion, 
there is other evidence of record suggesting the presence of 
neck pain and muscle spasm within one year from service 
separation.  In this regard, it is noted that the Veteran 
complained of neck pain was diagnosed with muscle spasms in 
an October 1993 service treatment report, and it does not 
otherwise appear that these in-service reports of neck pain 
and muscle spasms of the cervical spine were acute and 
transitory in service.  To the contrary, the Board finds it 
significant that, upon the Veteran's April 1995 separation 
examination, she reported a history of recurrent back pain, 
and the service examiner expressly made a note of 
"intermittent" back pain.  Moreover, the Board has 
considered the Veteran's statement of December 2005, which 
indicated that she suffered from neck spasms and that this 
condition was incurred during her second period of active 
duty service from June 1992 to June 1995.  Since she is able 
to detect muscle pain and spasm through her own senses, the 
Board finds her statements to be competent.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report symptoms that are detectable through the five senses).    

Resolving all doubt in the Veteran's favor, the Board finds 
that there is X-ray evidence of arthritis, accompanied by 
satisfactory evidence of painful motion and objective 
evidence of muscle spasm, at least as early as November 1995.  
As such, the Board finds that degenerative joint disease of 
the lumbar spine manifested to a compensable degree within 
the statutorily defined one-year period following service 
separation.  Therefore, her cervical spine disability is 
presumed to be service connected, and the appeal is granted 
under the presumption provisions of 38 C.F.R. § 3.309(a).  


ORDER

Service connection for a cervical spine disorder is granted.


REMAND

Unfortunately, with regard to the Veteran's claims for 
entitlement to service connection for a lumbosacral spine 
disorder, a left knee disorder, and for a sciatic nerve 
disorder, a preliminary review of the record discloses a need 
for further development prior to final appellate review.  

In this regard, the Veteran has submitted statements 
asserting that these claimed disorders were incurred in or 
aggravated by either her second period of active duty service 
or by her reserve service, including a June 2002 injury she 
sustained when she slipped and fell on the firing range 
during a weekend drill and when she reinjured herself in a 
second accident during a period of active duty for training 
in September 2004.  

Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, 
or air service' includes active duty, any period of active 
duty for training [ADT or ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [IDT or INACDUTRA] during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002).   Put another way, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during 
inactive duty training.

A review of the evidence in this case reveals that, in an 
August 2002 reserve treatment report, it was noted that when 
the Veteran "was participating in a weekend firing exercise 
. . . [she] tripped and fell to the ground and suffered an 
injury to her left knee."   Moreover, that same month, she 
was put on a temporary profile as a result of a diagnosed 
herniated nucleus pulposus at L4-L5.  Additionally, 
consistent with her testimony of a second injury in September 
2004, there is a clinical record indicating that the Veteran 
had a "fall" and "hit her buttocks, elbows and right 
shoulder." 

However, while this evidence is sufficient to indicate an 
injury during her reserve duty service, there is insufficient 
medical evidence to determine whether these injuries have 
resulted in the Veteran's current diagnosed disabilities of 
the low back, the left knee, and the sciatic nerve.  As such, 
the Board finds that an examination and medical opinion are 
required to determine the nature and etiology of her claimed 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, a medical 
opinion is required to determine whether the Veteran's lumbar 
spine disorder, left knee disorder, and sciatic nerve 
disorder (1) are related to a disease or injury incurred in 
or aggravated in line of duty for active duty for training 
(ACDUTRA); (2) are related an injury related to any period of 
inactive duty training (INACDUTRA); or are otherwise related 
to active duty service.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an 
appropriate examination or examinations 
to determine the nature and etiology of 
her claimed lumbar spine disorder, left 
knee disorder, and sciatic nerve 
disorder.  

With regard to each diagnosed disorder of 
the lumbosacral spine, left knee, and 
sciatic nerve, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to: 

(a)  a disease or injury incurred in or 
aggravated by ACDUTRA; or

(b) an injury incurred in or aggravated 
by INACDUTRA (the Board parenthetically 
notes that only injuries, and not 
diseases, are recognized under 
38 U.S.C.A. § 101(24) (West 2002) as the 
basis for establishing service-connection 
related to periods of INACDUTRA); or

(c) a disease or injury incurred in or 
aggravated by active duty service.

The examiner is directed to address the 
lay statements of record regarding the 
injuries the Veteran sustained to the 
back, knee, and nerve during her active 
duty and reserve service.  Additionally, 
the examiner is expressly directed to 
discuss the injuries reported during 
periods of ACDUTRA and INACDUTRA, 
especially the June 2002 and September 
2004 falls.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

Since it is important "that each 
disability be viewed in relation to its 
history[,]"38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in February 2008.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


